                                                       Case 2:18-cv-02978-MCE-JDP Document 21 Filed 07/21/21 Page 1 of 3


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Joceline Herman, SBN 310897
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants COUNTY OF SACRAMENTO,
                                                   7   DAWN WALKER, JENNIFER LAMB, SACRAMENTO SHERIFF’S
                                                       DEPARTMENT OFFICER MA
                                                   8
                                                                                       UNITED STATE DISTRICT COURT
                                                   9                                  EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BROOKS BRIDGES and ANITA                            CASE NO. 2:18-cv-02978-MCE-JDP
                                                       STENGEL,
                                                  12                                                       JOINT STIPULATION TO MODIFY
                 350 University Ave., Suite 200




                                                  13                     Plaintiff,                        PRE-TRIAL SCHEDULING ORDER;
                    Sacramento, CA 95825




                                                                                                           ORDER THEREON
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   v.
                                                  15   COUNTY OF SACRAMENTO,                               Complaint Filed: 11/14/2018
                                                  16   DAWN WALKER, JENNIFER LAMB,
                                                       SACRAMENTO SHERIFF’S
                                                  17   DEPARTMENT OFFICER MA, and DOES
                                                       1 through 50, inclusive,
                                                  18
                                                  19               Defendants.
                                                       ___________________________________/
                                                  20
                                                  21
                                                               This Stipulation is entered into by and between Plaintiffs BROOKS BRIDGES and ANITA
                                                  22
                                                       STENGEL (“Plaintiffs”) and COUNTY OF SACRAMENTO, DAWN WALKER, JENNIFER
                                                  23
                                                       LAMB, SACRAMENTO SHERIFF’S DEPARTMENT OFFICER MA (“Defendants”) (“The
                                                  24
                                                       Parties”). The Parties enter into the stipulation and proposed order in compliance with the Federal
                                                  25
                                                       Rule of Civil Procedure 16(b) and the requirements of the scheduling order. The Parties have
                                                  26
                                                       conferred and agree to request to continue the following:
                                                  27
                                                                   •     That the discovery cut-off date, which was set for January 15, 2021, be moved to
                                                  28
                                                                         August 20, 2021;

                                                       {02456940.DOCX}                                    1

                                                             JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER THEREON
                                                       Case 2:18-cv-02978-MCE-JDP Document 21 Filed 07/21/21 Page 2 of 3


                                                   1               •     That the expert witness disclosure cut-off date, which was set for March 12, 2021,
                                                   2                     be moved to October 22, 2021;
                                                   3               •     That the supplemental expert witness disclosure cut-off date, which was set for April
                                                   4                     12, 2021, be moved to November 24, 2021;
                                                   5               •     That the Dispositive Motion filing cut-off date currently set for July 12, 2021, be
                                                   6                     move to February 25, 2022;
                                                   7           The Parties have good cause to request an extension. This calendaring modification is
                                                   8   requested in light of the extensive COVID 19 pandemic closures (delaying certain matters in this
                                                   9   case by over six months) and so that the parties can attempt to resolve the case prior to the
                                                  10   completion of discovery and the retention or further retention of experts. There were significant
                                                  11   delays in discovery as a result of the California Welfare and Institutions Code § 827 petition for
                                                  12   release of the juvenile case records, as well as the court closures and shelter in place orders relating
                 350 University Ave., Suite 200




                                                  13   to the COVID 19 pandemic. Defendant has been unable to complete all the necessary depositions.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   The Parties need to complete discovery to be able to fully evaluate any and all settlement
                                                  15   opportunities. The Parties believe that the savings in costs and attorney fees that this stipulation
                                                  16   would permit could significantly increase the chances of resolution. Finally, is settlement is
                                                  17   unsuccessful, Defendants intend to file a summary judgment motion in this matter, but the Parties
                                                  18   need to complete discovery of Plaintiffs (which has been delayed due to the pandemic) prior to being
                                                  19   able to file any such motion.
                                                  20   ///
                                                  21   ///
                                                  22   ///
                                                  23   ///
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27   ///
                                                  28   ////

                                                       {02456940.DOCX}                                      2

                                                              JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER THEREON
                                                       Case 2:18-cv-02978-MCE-JDP Document 21 Filed 07/21/21 Page 3 of 3


                                                   1           Therefore, the Parties request a continuance of all deadlines as detailed above so that
                                                   2   Defendant may have the opportunity to defend this matter against Plaintiffs’ claims.
                                                   3           IT IS SO STIPULATED.
                                                   4
                                                   5   Dated: July 21, 2021                                 PORTER SCOTT
                                                                                                            A PROFESSIONAL CORPORATION
                                                   6
                                                   7                                                        By __/s/Carl L. Fessenden_______
                                                                                                                   Carl L. Fessenden
                                                   8                                                               Joceline M. Herman
                                                                                                                   Attorneys for Defendants
                                                   9
                                                  10
                                                       Date: July 21, 2021                                  WEINBERGER LAW FIRM, P.C.
                                                  11
                                                  12
                                                                                                    By__/s/Joseph Weinberger (Authorized 7/9/21)
                 350 University Ave., Suite 200




                                                  13                                                       Joseph Weinberger
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                           Attorney for Plaintiffs
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                               IT IS SO ORDERED.
                                                  16
                                                  17
                                                       Dated: July 21, 2021
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02456940.DOCX}                                  3

                                                             JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER THEREON
